Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bary Boggess on 5/13/2022.

The application has been amended as follows: 

Claims 1-10 have been canceled.
New claims 11-16 are presented below have been added:
--11. A lift system comprising: 
a column oriented substantially vertically; 
one or more carriages, wherein each carriage of the one or more carriages comprises:
a first and a second roller on first and second sides, respectively;
one or more coupling features configured for linking multiple carriages of the one or more carriages together; and 
a receiver configured to attach an accessory thereto; 
a track system attached to the column and having vertical rails configured to accept said first and second rollers of each of said one or more carriages to guide said one or more carriages along the track system; 
wherein said vertical rails have at least one pair of cutouts being located between first and second ends of the track system and configured to correspond with said first and second rollers and thereof to allow entry and exit thereof without disassembly of the track system; and 
a drive unit configured to translate the one or more carriages along the track.

12.  The lift system of claim 11, wherein the rails of the track system are configured such that a first rail on a first side of said track system guides said first roller while allowing said second roller to move laterally.

13. The lift system of claim 11, further comprising at least one accessory removably attached to said receiver.

14.  The lift system of claim 11, wherein the column and track system are segmented such that extensions may be removably attached to adjust a height of the system.

15.  The lift system of claim 11, wherein said rollers of said one or more carriages are positioned between carriage sidewalls.

16.  The lift system of claim 11, further comprising at least one brace member attached to the column and configured to contact a support surface.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/13/2022